Case 7:19-cv-08109-VB Document12 Filed 12/26/19 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

STEPHEN GASS,

 

Docket No.: 7:19-cv-08109
Plaintiff, a :

-against-

VILLAGE OF HIGHLAND FALLS, JOSEPH D’ONOFRIO,
BRIAN ALYWARD, GARY BOYCE and JOHN JONES,

 

Defendants.
Xx

 

STIPULATION AND ORDER OF DISMISSAL
Plaintiff STEPHEN GASS (‘Plaintiff’) and Defendants VILLAGE OF HIGHLAND
FALLS, JOSEPH D’ONOFRIO, BRIAN ALYWARD, GARY BOYCE and JOHN JONES
(“Defendants”), by and through their counsel and pursuant to Federal Rule of Civil Procedure
41(a)(2), hereby stipulate and agree to the withdrawal and dismissal, with prejudice, of all claims
against Defendants in the above-captioned action, upon the Court’s Order.
The parties hereby stipulate and agree that the signatures appearing below will be deemed
to be originals.
After due deliberation, the Court HEREBY ORDERS AND DECREES that all of the

claims asserted against Defendants in the above-captioned case are dismissed in their entirety, with

prejudice and without costs.

Dated: New York, New York
December 23, 2019

 

 

MICHAEL D. DIEDRICE, Rs ESQ. MORRIS DUFFY ALONSO & FALEY
cD Me: LEV dhe Je, Yet ff Bw VY, |
itor neys for Plaintiff mle 019 Attorneys for Defendants 12/23/2019
361 Route 210 101 Greenwich Street, 22" Floor
Stoney Point, New York 10980 New York, New York 10006

845-942-0795 212-766-188

 
Case 7:19-cv-08109-VB Document 12 Filed 12/26/19 Page 2 of 2

ED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
one eeeeeene eeenenenennennne Reenennnns x

STEPHEN GASS,

  
   
  

ket No.: 7:19-cv-08109

 
  
 

  

Plaintiff,

-against-

  
 
  
 
 

VILLAGE OF HIGHLANDS
BRIAN ALYWARD, GARY

 

” xX

 

ORDER OF DISMISSAL
This matter coming to be heard on the parties’ Stipulation of Voluntary Dismissal, the
Court having reviewed the Stipulation, and being duly advised, it is HEREBY ORDERED THAT:
I. The above-captioned matter is dismissed with prejudice; and

2. Each party shall bear its own costs and attorneys’ fees in connection with this

     
   

action,

IT IS SO ORDERED

\ atee, 12/04 [2014

Hon. Vincent ¥. Briccetti
United States District Judge

 

3. The Clk is instructed +, close. this Case ,

 

 
